        Case 4:17-cr-00002-BMM Document 33 Filed 11/25/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case No. CR 17-02-GF-BMM

                Plaintiff,

 vs.
                                                          ORDER
 GILBERT DUANE BRADLEY,

               Defendant.

       Defendant Gilbert Duane Bradley, having filed a motion to continue the

previously scheduled hearing on his motion for early termination of supervised

release and to appear via video for that hearing, and there being no objection from

the Government;

       IT IS HEREBY ORDERED the Defendant, Gilbert Duane Bradley may

appear via Zoom for the motion for early termination of supervised release;

       IT IS HEREBY ALSO ORDERED the hearing on the motion for early

termination of supervised release is reset for December 16th, 2020 at 11:00 a.m.

       DATED this 25th day of November, 2020.




                                         1
